The appellant was convicted of transporting intoxicating liquors into a part of the State embraced within the Act of the Thirty-fourth Legislature, known as the Zone Law. See Ex parte Hollingworth, 83 Tex.Crim. Rep., 203 S.W. Rep., 1102.
The record before us is accompanied by no statement of facts, and contains no bills of exception. We find no fundamental vice in the judgment or other proceedings. We must, in the absence of statement of facts, presume the evidence sufficient, and in the absence of bills of exceptions, that there were no irregularities in the trial. The judgment is, therefore, affirmed.
Affirmed.